—Determination of respondent State Racing and Wagering Board, dated November 18, 1998, which found that petitioner violated 9 NYCRR 4012.4 (a) and suspended his Board licenses for 60 *148days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Karla Moskowitz, J.], entered on or about January 29, 1999) dismissed, without costs.
The Hearing Officer held respondent agency to the correct burden of persuasion, and the challenged determination is supported by substantial evidence (see, Matter of Rivera v New York State Racing & Wagering Bd., 201 AD2d 922). The penalty is not shocking to our sense of fairness (see, Matter of Beckwith v New York State Racing & Wagering Bd., 219 AD2d 516). We have considered petitioner’s remaining arguments and find them unavailing. Concur — Sullivan, P. J., Tom, Mazzarelli, Wallach and Buckley, JJ.